FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                               FOR THE TENTH CIRCUIT                     November 25, 2020
                           _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
    ABIGAIL GAIL PADILLA,

         Plaintiff - Appellant,
                                                               No. 20-1177
    v.                                                (D.C. No. 1:18-CV-02302-RBJ)
                                                                (D. Colo.)
    STEVEN T. MNUCHIN, Secretary of the
    Department of the Treasury,

         Defendant - Appellee.
                        _________________________________

                               ORDER AND JUDGMENT *
                           _________________________________

Before HARTZ, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

         Pro se Plaintiff Abigail Gail Padilla appeals the summary judgment entered

against her on her claims brought under three federal employee-protection statutes

against Defendant Steven Mnuchin in his official capacity as Secretary of the Treasury.

The claims arise from Ms. Padilla’s former employment by the Internal Revenue Service

(IRS). We have jurisdiction under 28 U.S.C. § 1291 and affirm.




*
 After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
          Ms. Padilla worked for several years as a seasonal employee for the IRS during

the annual tax filing season. Her duties included advising taxpayers in face-to-face

meetings, working with more senior IRS personnel, and resolving various administrative

issues.

          Ms. Padilla started to request numerous disability accommodations in 2013. She

attributed many of these disabilities to her IRS employment, largely arising from stress

created by several coworkers who purportedly were racist and hostile to her. She

submitted 41 Reasonable Accommodation Requests (RARs) to deal with her claimed

disabilities. The IRS granted some, such as modifying Ms. Padilla’s work schedule and

relocating her workstation away from her coworkers. But most were denied as

unreasonable or beyond the scope of the RAR process. For example, although the IRS

granted Ms. Padilla’s request for a service dog and leave to train it, the IRS denied her

request that it pay for the dog and its personal items.

          Ms. Padilla started to request large amounts of medical leave in January 2014 but

often failed to provide requisite medical documentation. During the 2015 tax season, she

would frequently leave work without notice, often reporting to be “triggered” by her

coworkers. In February 2015, Territory Manager Kathryn Lett wrote to her that unless

her unapproved absences abated, she could be terminated. But her attendance did not

improve. A month later, Ms. Lett informed Ms. Padilla that she was recommending

termination. Ms. Lett reported that Ms. Padilla had worked only 177.5 of approximately

1,384 hours expected between January 2014 and March 2015 and that there was no

foreseeable end to the excessive absences. Ms. Lett found that because of the absences,

                                               2
Ms. Padilla could not adequately perform her duties and disrupted the workflow of her

team. The IRS accepted Ms. Lett’s recommendation three months later and terminated

Ms. Padilla’s employment.

       Both before and after her termination, Ms. Padilla lodged numerous administrative

challenges to her workplace environment, the denial of her RARs, and her ultimate

termination. She also filed four separate actions in federal district court. Three were

dismissed before service on the defendants. It is her fourth action that gives rise to the

present appeal.

       Because Ms. Padilla is proceeding pro se, we liberally construe her pleadings and

briefs. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.

2005). We can perceive four claims raised in her amended complaint: (1) her

termination was unlawful retaliation for making disclosures (about her purportedly

hostile coworkers) that are protected by the Whistleblower Protection Act (WPA), 5

U.S.C. § 2302(b); (2) her termination was an act of unlawful discrimination in violation

of Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e et seq.; (3) Defendant denied her

requests for reasonable disability accommodations in violation of the Rehabilitation Act,

29 U.S.C. § 791; and (4) her termination was an act of unlawful disability discrimination,

also in violation of the Rehabilitation Act. 1 The district court granted Defendant’s


1
  Ms. Padilla’s amended complaint and appellate brief claim violation of the Americans
with Disabilities Act (ADA), 42 U.S.C. §§ 12101 et seq. But federal employees are
expressly excluded from coverage under the ADA, see 42 U.S.C. § 12111(5) (defining
employers subject to the ADA and specifically excluding the United States); and her
exclusive remedy is under the Rehabilitation Act, see Rivera v. Heyman, 157 F.3d 101,
103 (2d Cir. 1998) (“As a federal employee, [the plaintiff] has no remedy for
                                              3
motion for summary judgment on the first three claims and failed to address the fourth.

We proceed to address the claims in order.

       Ms. Padilla’s WPA claim in district court is asserted as a distinct claim

independent of any prior or ongoing administrative proceedings. The district court

dismissed the claim on the ground that it is preempted by the Civil Service Reform Act,

which “provides a comprehensive claims procedure” for such claims, Steele v. United

States, 19 F.3d 531, 532 (10th Cir. 1994); see, e.g., 5 U.S.C. §§ 1214, 1221, 2302. On

appeal Ms. Padilla asserts that she “experienced whistleblower retaliations and reprisals,”

Aplt. Br. at 2, but she fails to discuss—much less refute—the district court’s analysis.

Even though she is a pro se litigant, we expect her to observe the same rules of procedure

as other litigants. See Garrett, 425 F.3d at 840. “[T]he court cannot take on the

responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Id. At a minimum, “a brief must contain more than a generalized

assertion of error, with citations to supporting authority.” Id. at 841 (ellipsis and internal

quotation marks omitted). “[W]e routinely have declined to consider arguments that are

not raised, or are inadequately presented, in an appellant’s opening brief.” Bronson v.

Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007). Although Ms. Padilla’s brief asserts that


employment discrimination under the ADA. His sole claim for discrimination on the
basis of disability is under the Rehabilitation Act, if anywhere.” (citation omitted));
Vidacak v. Potter, 81 F. App’x 721, 723 (10th Cir. 2003) (“[T]he Rehabilitation Act is
the exclusive remedy for [a United States Postal Service employee’s] claim of disability
discrimination.”). The district court, construing the pro se filings liberally, read Ms.
Padilla’s ADA claims as Rehabilitation Act claims; and we do the same. Under both
acts, “the substantive standards for determining whether an individual is disabled are the
same.” Sanchez v. Vilsack, 695 F.3d 1174, 1177 n.2 (10th Cir. 2012).
                                              4
“the district court applied the wrong law,” Aplt. Br. at 4, it neither identifies nor argues

specific legal errors in the district court’s holding. We therefore decline to devote further

attention to the issue and uphold the district court.

       The district court dismissed Ms. Padilla’s Title VII claim on the ground that it was

procedurally barred because she had failed to exhaust her administrative remedies.

“Federal employees alleging discrimination or retaliation prohibited by Title VII or the

Rehabilitation Act must comply with specific administrative complaint procedures in

order to exhaust their administrative remedies.” Hickey v. Brennan, 969 F.3d 1113, 1118

(10th Cir. 2020) (internal quotation marks omitted). Ms. Padilla’s appellate brief

generally argues that Defendant violated her Title VII rights but does not mention the

issue of exhaustion, let alone provide evidence or argument to challenge the district

court’s exhaustion ruling. Again, we uphold the district court because of her inadequate

briefing.

       As for Ms. Padilla’s Rehabilitation Act claim for failure to accommodate a

disability, to prevail “a plaintiff must demonstrate that: (1) she is disabled; (2) she is

‘otherwise qualified’; and (3) she requested a plausibly reasonable accommodation.”

Sanchez, 695 F.3d at 1177. “The determination of whether a requested accommodation is

reasonable must be made on the facts of each case . . . .” Punt v. Kelly Servs., 862 F.3d
1040, 1050 (10th Cir. 2017) (internal quotation marks omitted). Here, the district court

studied each of Ms. Padilla’s 41 RARs and provided an assessment of the reasonableness

of Defendant’s decision on each. It said that Ms. Padilla failed to produce any evidence

showing that Defendant’s many denials of her RARs were unreasonable, much less

                                               5
motivated by discrimination. Ms. Padilla’s brief does state that Defendant “refused to

accommodate” her disabilities, Aplt. Br. at 2, but it neither engages with the district

court’s analysis nor points to evidence to refute the court’s factual findings. We affirm

the district court on this claim because her brief does not adequately dispute the ruling.

       Finally, because we construe Ms. Padilla’s pro se filings liberally (perhaps too

liberally), we read her complaint to encompass an additional Rehabilitation Act claim

that the district court did not address. Her amended complaint alleged that “she was fired

because she purportedly would need accommodations in the future.” Aplee. App. at 13.

But federal employees may not file Rehabilitation Act claims in federal court until they

have exhausted their administrative remedies. See Hickey, 969 F.3d at 1118. There is no

evidence that Ms. Padilla satisfied this prerequisite. And she has presented no argument

in support of this claim in her appellate brief. We therefore will not overturn the district

court’s (implicit) dismissal of the claim.

       For the forgoing reasons, we AFFIRM the district court’s grant of summary

judgment.


                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                              6